F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         July 28, 2005
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                     No. 04-3353
 RONALD FISHER,                                (D.C. No. 03-CR-20154 - KHV)
                                                         (D. Kan.)
          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BRISCOE, BALDOCK, and TYMKOVICH, Circuit Judges. **



      A grand jury indicted Defendant Ronald Fisher for possession of child

pornography in violation of 18 U.S.C. § 2252(a)(4)(B). Defendant filed a motion

to suppress evidence, challenging the warrantless seizure and subsequent search

of his computer. The district court denied the motion, finding, among other



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
        After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case therefore is ordered submitted without oral argument.
things: (1) Defendant was on parole, (2) Defendant signed a parole agreement that

allowed officers to search his person and property, and (3) parole officers had

reasonable suspicion to believe Defendant was viewing child pornography.

Defendant appeals. He argues the district court erred in focusing exclusively on

his privacy interests rather than his possessory interests in the computer. We have

jurisdiction, 28 U.S.C. § 1291, and review the district court’s factual findings for

clear error, United States v. Patten, 183 F.3d 1190, 1193 (10th Cir. 1999), and the

ultimate determination of reasonableness under the Fourth Amendment de novo.

United States v. Mikulski, 317 F.3d 1228, 1230-31 (10th Cir. 2003). Applying

these standards, we affirm for substantially the same reasons as the district court.

                                          I.

      Defendant was convicted of aggravated burglary and aggravated robbery in

state court. The underlying state charges included attempted rape. Defendant

was released on parole in July 2002. Defendant signed a parole agreement. The

agreement contained certain standard and special conditions of parole, some of

which related specifically to sex offenders. The standard parole conditions

subjected Defendant to a search of his person, residence, and other property under

Defendant’s control. The special conditions prohibited Defendant from using a

computer to access any sexually explicit material and gave parole services the

authority to search and inspect Defendant’s computer activity at any time.


                                          2
      After his release, Defendant resided at a halfway house in Johnson County,

Kansas. In April 2003, Defendant’s parole officer received information that

Defendant was viewing child pornography on his computer. The parole officer

met with Defendant to discuss the allegation. Defendant signed an amendment to

his parole agreement which prohibited him from using his computer until further

notice. Defendant packed his computer equipment into boxes, taped up the boxes,

and stored them in the basement of the halfway house.

      On April 9, 2003, Defendant’s urinalysis returned positive for marijuana.

An arrest warrant was issued for Defendant based upon his parole violation.

Parole officers went to the halfway house in an attempt to execute the warrant,

but were unable to locate Defendant. The officers left a business card with

another resident. Later that evening, the officers were informed that Defendant

had returned to the halfway house, was given the business card, and left again

after packing some clothes. Officers returned to the halfway house the next day

and searched Defendant’s property. Officers seized Defendant’s computer and

the Overland Park Police Department conducted an off-site inspection of the

computer. Officers discovered roughly 298 images of child pornography on

Defendant’s computer. 1


      1
        The district court found, and Defendant apparently does not dispute, that
parole officers had reasonable suspicion to search his house and property. See
                                                                     (continued...)

                                         3
                                         II.

       The Fourth Amendment prohibits government agents from conducting

unreasonable searches and seizures. U.S. Const. amend. IV. To demonstrate a

search or seizure is unreasonable, and thus a violation of the Fourth Amendment,

a defendant must prove he had a legitimate expectation of privacy in the place

searched or the item seized. See United States v. Angevine, 281 F.3d 1130, 1134

(10th Cir. 2002) (citing Rakas v. Illinois, 439 U.S. 128, 143 (1978)). The

“ultimate question” is whether a defendant’s claim to privacy from the

government intrusion is objectively reasonable in light of all the surrounding

circumstances. Angevine, 281 F.3d at 1134. 2 A parolee who has signed a valid

parole agreement has a “significantly diminished . . . expectation of privacy.”


      1
       (...continued)
United States v. Knights, 534 U.S. 112, 121 (2001) (holding officers need only
reasonable suspicion of criminal activity to conduct a search of a parolee’s house
when he is subject to a parole agreement); see also United States v. Tucker, 305
F.3d 1193, 1199 (10th Cir. 2002) (same). The district court properly and
thoroughly analyzed this issue and we need not reiterate it here. Accordingly, we
focus exclusively on Defendant’s argument, as does he, that the subsequent
seizure and off-site search of his computer was unlawful.
      2
        Defendant’s argument that we should focus exclusively on his “possessory
interests” in the computer rather than his privacy interests is misguided.
Although a “seizure” has been defined as a meaningful interference with an
individual’s “possessory interest” in property, see United States v. Jacobsen, 466
U.S. 109, 113 (1984), the Supreme Court has cautioned that “the principal object
of the Fourth Amendment is the protection of privacy rather than property.”
Warden v. Hayden, 387 U.S. 294, 304 (1967); see also Knights, 534 U.S. at 118-
19.

                                         4
United States v. Knights, 534 U.S. 112, 119-20 (2001); see also United States v.

Tucker, 305 F.3d 1193, 1199 (10th Cir. 2002) (noting “[a] parole agreement

containing a provision allowing the search of a parolee’s residence diminishes the

parolee’s reasonable expectation of privacy.”).

      In this case, as the district court aptly explained, Defendant did not have an

objectively reasonable expectation of privacy in his computer in light of the

parole agreement. Defendant explicitly agreed that parole officers could search

Defendant’s person, residence, and any other property under his control.

Defendant also specifically agreed that his computer was subject to search and

inspection by parole services at any time. Defendant knowingly signed the parole

agreement. Defendant was thus on notice that the contents of his computer were

not private and that his computer was subject to seizure and inspection at any

time. Moreover, officers had a warrant for Defendant’s arrest and reasonable

suspicion he was viewing child pornography. Considering all the relevant

circumstances, see Angevine, 281 F.3d at 1134, parole officers were clearly

entitled to search and inspect Defendant’s computer. Additionally, because

Defendant had packed his computer in a box and sealed it with tape, parole

officers had to seize the computer in order to conduct an off-site inspection of its

contents. See United States v. Upham, 168 F.3d 532, 535 (1st Cir. 1999) (noting

“it is no easy task to search a well-laden hard drive by going through all the


                                          5
information it contains,” and that an off-site inspection is reasonable if the

“search for images . . . could not readily have been done on the spot”). 3 The

seizure and subsequent off-site search of Defendant’s computer was reasonable

and did not violate the Fourth Amendment. The district court’s order is therefore

      AFFIRMED.



                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




      3
        Like the district court, we reject Defendant’s argument that he consented
to a search of his computer by parole services but not by the Overland Park Police
Department. Parole services did not have the expertise to search Defendant’s
computer once it was lawfully seized. Therefore, it was entirely reasonable for
parole services to request the assistance of the Overland Park Police Department
in conducting the search. See United States v. Lewis, 71 F.3d 358, 362 n.3 (10th
Cir. 1995).

                                           6